TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00820-CV



                                      Eue J. Jeong, Appellant

                                                  v.

                                 Texas Greenovation, LLC, Appellee


               FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. C-1-CV-14-008244, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Appellant’s opening brief was originally due on April 30, 2015. We extended the

deadline until August 19, 2015. After this deadline passed without a brief being filed, our Clerk sent

notice to appellant on August 25, 2015, warning that his brief was overdue and that the appeal could

be dismissed for want of prosecution if appellant did not respond with a reasonable explanation for

the failure by September 4, 2015.1 To date, appellant has provided no explanation of his ongoing

failure to file a brief, let alone filed one. We dismiss the appeal for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, this Court is
empowered to dismiss the appeal for want of prosecution unless appellant reasonably explains the
failure and appellee is not significantly injured by that failure).
       2
           See id. R. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: September 30, 2015




                                              2